Title: To James Madison from Tobias Lear, 7 February 1790
From: Lear, Tobias
To: Madison, James


Sir,
New York Feby. 7th. 1790.
In obedience to the command of the President of the United States, I have the honor to enclose you a letter from Peyton Short Esquire resigning his Commission of Collector of the Port of Louisville in Kentuckey, and to request that you will be so good as to consult with Mr. Brown, and any other Gentlemen from Virginia who are acquainted with characters in that part of the Country, upon a suitable person to supply the place of Mr. Short, and let the President know the result of your consultation this evening, as he intends to give in the nominations to the Senate to-morrow. I have the honor to be, Very respectfully, Sir, Your Most Obedient Servt.
(Signed) Tobias LearSecretary to the President of the United States
